Donlon, Judge:
These three appeals to reappraisement were consolidated on plaintiff's' motion.
The only evidence adduced was the affidavit of Ignacio Del Rio, executed in Mexico City. Counsel for the parties stipulated facts which identify Mr. Del Rio as the seller of the imported merchandise and Mr. Roy Arnold, mentioned in the affidavit, as a partner of H. & R. Arnold, the ultimate consignee of the merchandise. On this record, the case was submitted and leave granted counsel to file briefs.
Instead' of filing the brief, plaintiff’s counsel has notified the court that these appeals to reappraisement are abandoned. This action comes too late, evidence having been introduced, both parties having *665rested, and the litigated issue being submitted for judicial determination.
The merchandise is described as brass keyrings with various colored stones. The value as entered was advanced in appraisement. There is nothing before us to indicate what the statutory basis of appraisement was. Plaintiff’s evidence asserts that the merchandise is unique, specially made in Mexico for the Arnold concern to its design specifications. The evidence does not establish value either for such or similar merchandise.
Plaintiff has not borne its burden of proof. I conclude, on the evidence of record, that the value of this merchandise is the appraised value.
Judgment will be rendered accordingly.